DETAILED ACTION
	The following is a response to the amendment filed 10/21/2021 which has been entered.
Response to Amendment
	Claims 1, 3-22 and 24-33 are pending in the application. Claims 2 and 23 are cancelled and claims 8, 17-20 and 28-31 are withdrawn from consideration as being drawn to a nonelected species.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 22 with limitations not disclosed by the prior art of record used in the rejections.
Allowable Subject Matter
Claims 1, 3-22 and 24-33 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 9/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/22/20 is withdrawn.  Claims 8, 17-20 and 28-31, directed to speices 2-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute operations including an acquisition part acquiring information concerning traveling of a human powered vehicle and a creation part using the algorithm to create a learning model outputting information concerning control of a component of the vehicle based on the input information, the controller operating between a learning and automatic mode and the output information including probabilities corresponding to nodes of a gear stage and a gear ratio for a transmission and in combination with the limitations as written in claim 1.
-(as to claim 7) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute operations including an acquisition part acquiring information obtained a different points in time concerning traveling of a human powered vehicle and a creation part using the algorithm to create a learning model outputting information concerning control of a component of the vehicle based on the input information to input the information at the different points in time to the learning model and wherein the controller operating between a learning and automatic mode and in combination with the limitations as written in claim 7.
-(as to claim 10) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute operations including an acquisition part acquiring information concerning traveling of a human powered vehicle and a creation part using the algorithm to create a learning model outputting information concerning control of a component of the vehicle based on the input information, the controller operating between a learning and automatic mode, an evaluation part evaluating output information from the learning model, a user input device accepting a designation operating concerning the output information, the creation part updating the model based on the evaluation part wherein the evaluation is based on collation between the output information from the model based on the input information and the designation operation accepted by the user and in combination with the limitations as written in claim 10.
-(as to claim 22) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute operations including an acquisition part acquiring information concerning traveling of a human powered vehicle and a creation part using the algorithm to create a learning model outputting information concerning control of a component of the vehicle based on the input information, the controller operating between a learning and automatic mode and the output information including probabilities corresponding to nodes of a gear stage and a gear ratio for a transmission and in combination with the limitations as written in claim 22.
-(as to claim 32) a non-transitory computer learning model disposed upon a storage medium and executable by a processor having an input layer in which input information concerning traveling of a human powered vehicle is input, an output layer in which output information concerning control of a component of the vehicle is output, an intermediate layer trained based on training data including detail of user accepted operation that accepts a designation operating concerning the output information and the learning model processing acquiring input information and applying the information to the input layer and outputting the output information corresponding to the input information from the output layer and in combination with the limitations as written in claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the JP priority document office action has been acknowledged, however; the prior art used in combination with the U.S. patent to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        November 24, 2021